 In the Matter Of COOLEY-WRIGHT- MANUFACTURING COMPANYandINTERNATIONAL MOLDERS & FOUNDRY WORKERS UNION OF NORTHAMERICA, A. F. OF L.Case No. 1-R-1609.Decided October 07, 1943Finn & Monti,byMr. John J. Finn,of Barre, Vt., for the Com-pany.Mr. James P. Powers,of Everett, Mass., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Molders & FoundryWorkers Union of North America, A. F. of L., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Cooley-Wright Manu-facturing Company, Waterbury, Vermont, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before Robert E. Greene, Trial Examiner.Said hearing was held at Waterbury, Vermont, on October 8, 1943.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYCooley-Wright Manufacturing Company is a Vermont corporationoperating a plant at Waterbury, Vermont, where it is engaged in thesale, distribution, and manufacture of gray iron castings.The Com-53 N. L.R. B., No. 28.141559015-44-vol. 53-11 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany uses raw materials valued at about $165,000, annually, approxi-mately 90 percent of which is shipped to it from points outside theState of Vermont.The Company manufactures products valued atabout $466,000, annually, approximately 10 percent of which isshipped to points outside the State of Vermont.II.THE ORGAN]YZATION INVOLVEDInternationalMolders & Foundry Workers Union of NorthAmerica is a labor' organization 'affiliated with the American Fed-eration of Labor, admitting to membership employees of theCompany-III.THEQUESTION CONCERNING REPRESENTATIONOn or about September 10, 1943, the Union requested the Companyto recognize it as the exclusive collective bargaining representative,of the Company's employees.The Company refused this requestuntil such time as the Union is certified by the Board.A statement of the Regional Director,- introduced into evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate"We find that a question affecting commerce hasarisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company,excluding office and clerical employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to ,the limitations and additions set forthin the Direction.IThe Regional Director reported that the Union presented 48 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollof September 22, 1943. There are 92 persons in the appropriate unit. COO'LEY-WRIGHT MANUFACTURING COMPANY143DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDnu cTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cooley-WrightManufacturing Company, Waterbury, Vermont, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during such pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedpolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date- of theelection, to determine whether or not they desire to be representedby InternationalMolders & Foundry Workers Union of NorthAmerica, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.